DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Non-Final Office Action in response to the Application No. 16/491,580, title: “Payment Transactions With Integrated Point Of Sale Terminals”.

Status of the Claims
Claims 1-30 are pending in this application and have been examined.

Priority
This application was filed on 09/06/2019 and is a 371 of PCT/BG2017/000004 filed on 03/15/2017.  For the purpose of examination, the 03/15/2017 is considered to be the effective filing date.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner and a copy of the PTOL-1449 with the examiner’s initials is enclosed to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “provide an authorization response message to the consumer”, “and the one or more processing entities arranged to”, and “process the authorization request message” is unclear how the authorization response message is provided to the consumer before it is processed by the entities.  The metes and bounds of the claim cannot be understood because of the lack of definiteness in the claim.
Appropriate correction or clarification is requested in response to this Office Action.


Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain 

Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., Process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (see Step 2B below).
Step 1:
Claims 1-30 recite a system and a method for processing payment transactions.  The claims recite a process and a system which fall within the four statutory categories of invention (Step 1-Yes).
Step 2A, Prong 1:
Claims 1 and 16 recite a method for payment transactions comprising:
an accepting mobile communication device of a merchant, arranged to: 
receiving a request for a payment transaction from a consumer at an accepting mobile communication device of a merchant, wherein the request comprises payment information and transaction information;
receiving an authentication from the consumer at the accepting mobile communication device;
sending an authorization request message from the accepting mobile communication device to one or more processing entities, wherein the authorization request message comprises the payment information and the transaction information, and wherein the authorization request message is encrypted by a point-of-sale module residing in a secure element within the accepting mobile communication device;
processing the authorization request message by the one or more processing entities and sending an authorization response message to the accepting mobile communication device; and
providing the authorization response message to the consumer.
In summary, the claims recite a method for processing payment transactions by receiving a payment transaction request and an authentication from a consumer at an accepting mobile communication device and wherein the request comprises payment information and transaction information, sending an authorization request message from the accepting mobile communication device to the processing entities wherein the authorization request message comprises the payment information and the transaction information and is encrypted by a point-of-sale module residing in a secure element within the accepting mobile communication device, processing the authorization request message by the processing entities and sending an authorization response message to the accepting mobile communication device, and to the consumer.  
The claims as a whole recites a method for processing payment transactions using an accepting mobile communication device and based a payment transaction request and an authentication request processed by the processing entities.  The claims recite the concept of mitigating risk before authorization of a payment transaction which mitigating risk).  Thus, the claims recite a method of organizing human activity and is abstract idea in nature.  The mere nominal recitation of the generic computer components, such as the accepting mobile communication device, point-of-sale module, and entities, do not take the claims out of the methods of organizing human activity grouping.  Therefore, the claims recite an abstract idea (Step 2A Prong 1-Yes).
Step 2A, Prong 2:
The claims recite the additional elements, such as the accepting mobile communication device, point-of-sale module, and entities, all are recited at the high level of generality and the limitations are done by the generically recited computer system as described in Applicant’s Specification (see Publication No. 2020/00042975, paragraphs 18-32 and Figure 1).  Applicant’s Specification does not describe how these computer elements are different from the general computer components.  The limitations are merely instructions to implement the abstract idea using the accepting mobile communication device over a communication network and require no more than a generic a communication device to perform the generic computer functions, such as receiving, receiving, sending, providing, processing, and sending.  Thus, when viewed as a whole, the claims do no more than utilizing the accepting mobile communication device along with the instructions to establish communication between the accepting mobile communication device and the entities in order to process the payment transactions.  Each claim limitation of the claims has been considered individually and in combination as ordered and concluded that they do not include the additional element(s) that integrate the abstract idea into a practical application because they do (Step 2A Prong 2-No).
Step 2B:
As noted in above, the claims as a whole merely describe how to generally “apply” the concept of utilizing the accepting mobile communication device along with the instructions to process the payment transactions.  All these generic computer functions are well-understood, routine, and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.
The dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  The claims do not purport to improve the function of the computer itself, or to improve any other technology or technical field.  Therefore, the claims do not add significantly more (i.e., an inventive step) to the abstract idea (Step 2B-No).
The focus of the claims is on utilizing the accepting mobile communication device along with the instructions to process the payment transactions.  The focus of the claims is not on improving computer-related technology, but on a certain independent abstract idea that uses computers as tools.  The claims are not directed to a new type of mobile communication device, POS, processor, computer network, or system memory, nor do they provide a method for processing data that improves existing technological processes.  Accordingly, when viewed as a whole, the claims do no more than generally 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US PUB. No. 2015/0161586 A1) and further in view of Sharma et al. (US PUB. No. 2015/0327071 A1) and Goldthwaite et al. (US PUB. No. 2004/0087339 A1).
As per claims 1 and 16, Bailey teaches a method for payment transactions comprising:
(claim 1) an accepting mobile communication device of a merchant, arranged to (see Bailey, para. 10, 32, 43; Figure 1/element 106):
receiving a request for a payment transaction from a consumer at an accepting mobile communication device of a merchant, wherein the request comprises payment information and transaction information (see Bailey, para. 43, 60, 68; Figures 4-5);
receiving an authentication from the consumer at the accepting mobile communication device (see Bailey, para. 63, 65, 68; Figures 5);
sending an authorization request message from the accepting mobile communication device to one or more processing entities, wherein the authorization request message comprises the payment information and the transaction information (see Bailey, para. 43, 70; Figure 5/element 112), and wherein the authorization request message is encrypted by a point-of-sale module residing in a secure element within the accepting mobile communication device (see Bailey, para. 47-48, 53);
(claim 1) provide an authorization response message to the consumer (see Bailey, para. 44, 71; Figure 5); and the one or more processing entities arranged to:
processing the authorization request message by the one or more processing entities and sending an authorization response message to the accepting mobile communication device (see Bailey, para. 44, 70, 71); and
providing the authorization response message to the consumer (see Bailey, para. 44, 70, 71).

As per claims 2 and 17, Bailey teaches wherein the request is sent via a contactless payment card of the consumer (see Bailey, para. 31).

As per claims 3 and 18, Bailey teaches wherein the request is sent via a payment enabled mobile communication device of the consumer (see Bailey, para. 42).

As per claims 4 and 19, Bailey teaches wherein the payment information is received from a digitized card on the payment enabled mobile communication device (see Bailey, para. 42).

As per claims 5 and 20, Bailey teaches wherein the payment information is received from a payment information provider, and wherein the payment enabled mobile communication device is in direct communication with the payment information provider via a payment information access module residing in the payment enabled mobile communication device (see Bailey, para. 42).

As per claims 6 and 21, Bailey teaches wherein the authentication is provided to the accepting mobile communication device through the payment enabled mobile communication device (see Bailey, para. 42).

As per claims 7 and 22, Sharma teaches further comprising:
sending the transaction information from the accepting mobile communication device to a backend server;

the one or more third party application servers modifying the transaction information;
collecting the modified transaction information at the backend server from the one or more third party application servers; and
forwarding the modified transaction information from the backend server to the accepting mobile communication device,
wherein each of the backend server and the one or more third party application servers include a processor in communication with a memory storage unit containing executable program instructions that cause the processor to control the backend server and the one or more third party application servers (see Sharma, para. 109-116, 135-141).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features, as taught by Sharma, in the method/system of Bailey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

As per claims 8 and 23, Sharma in view of Goldthwaite teaches further comprising:

requesting additional confirmation or information from the consumer (see Sharma, para. 82.  See Goldthwaite, para. 23).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features, as taught by Sharma and Goldthwaite, in the method/system of Bailey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 9 and 24, Bailey teaches wherein processing the authorization request message by the one or more processing entities and sending an authorization response message to the accepting mobile communication device further comprises:
receiving the authorization request message by an acquirer;
forwarding the authorization request message from the acquirer to a payment processing network;
the payment processing network sending the authorization request message to a payment information provider;
processing the authorization request message by the payment information provider and sending the authorization response message to the payment processing network;

sending the authorization response message from the acquirer to the accepting mobile communication device (see Bailey, para. 64-66, 70, 71; Figures 1 and 5).

As per claims 10 and 25, Bailey teaches wherein processing the authorization request message by the one or more processing entities and sending an authorization response message to the accepting mobile communication device further comprises:
receiving the authorization request message by an acquirer;
forwarding the authorization request message from the acquirer to a payment processing network;
the payment processing network processing the authorization request message and sending the authorization response message to the acquirer; and
sending the authorization response message from the acquirer to the accepting mobile communication device (see Bailey, para. 64-66, 70, 71; Figures 1 and 5).

As per claims 11 and 26, Bailey teaches wherein processing the authorization request message by the one or more processing entities and sending an authorization response message to the accepting mobile communication device further comprises:
receiving the authorization request message by a payment processing network;
the payment processing network sending the authorization request message to a payment information provider;

sending the authorization response message from the payment processing network to the accepting mobile communication device (see Bailey, para. 64-66, 70, 71; Figures 1 and 5).

As per claims 12 and 27, Bailey teaches wherein processing the authorization request message by the one or more processing entities and sending an authorization response message to the accepting mobile communication device further comprises:
receiving the authorization request message by an acquirer; 
forwarding the authorization request message from the acquirer to a payment information provider;
the payment information provider processing the authorization request message and sending the authorization response message to the acquirer; and 
sending the authorization response message from the acquirer to the accepting mobile communication device (see Bailey, para. 64-66, 70, 71; Figures 1 and 5).

As per claims 13 and 28, Bailey teaches wherein processing the authorization request message by the one or more processing entities and sending an authorization response message to the accepting mobile communication device further comprises:
receiving the authorization request message by an acquirer; 
processing the authorization request message by the acquirer; and 


As per claims 14 and 29, Bailey teaches wherein processing the authorization request message by the one or more processing entities and sending an authorization response message to the accepting mobile communication device further comprises:
receiving the authorization request message by a payment information provider;
processing the authorization request message by the payment information provider; and
sending the authorization response message from the payment information provider to the accepting mobile communication device (see Bailey, para. 64-66, 70, 71; Figures 1 and 5).

As per claims 15 and 30, Bailey teaches wherein processing the authorization request message by the one or more processing entities and sending an authorization response message to the accepting mobile communication device further comprises:
receiving the authorization request message by a payment processing network;
processing the authorization request message by the payment processing network; and
sending the authorization response message from the payment processing network to the accepting mobile communication device (see Bailey, para. 64-66, 70, 71; Figures 1 and 5).

Conclusion
Claims 1-30 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697